Citation Nr: 1744743	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  10-37 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected low back strain and right lower extremity radiculopathy.

2.  Entitlement to service connection for a left knee condition, to include as secondary to service-connected low back strain and right lower extremity radiculopathy.

3.  Entitlement to service connection for bilateral foot conditions, to include pes cavus, plantar fasciitis, arthritis, pes planus, metatarsalgia, and hallux limitus, to include as secondary to service-connected low back strain and right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to October 2004, with additional reserve service including periods of active duty for training from March 1987 to August 1987, April 1993 to July 1993, and August 1993 to September 1993.  His awards include the Combat Infantry Badge. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of that hearing is of record. 

In a November 2015 decision, the Board denied the Veteran's claims.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court issued an Order that granted a Joint Motion of the Parties (JMR) to vacate the Board's decision and remand the case to the Board for further consideration.

In February 2017, the Board remanded these matters for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.
REMAND

The record indicates that additional development is required prior to adjudication.

The February 2017 remand directed that the Veteran be provided VA knee and foot examinations.  While VA knee and foot condition examinations were provided in April 2017 and May 2017, additional clarification is required.  With regard to the Veteran's bilateral foot claim, the May 2017 examiner noted diagnoses of bilateral plantar fasciitis and degenerative arthritis, but did not acknowledge or address the documented diagnoses of metatarsalgia, pes planus, and pes cavus.  Additionally, in rendering the negative opinions regarding the Veteran's bilateral plantar fasciitis and degenerative arthritis, the examiner did not address the February 11, 2011        VA podiatry note indicating that the Veteran's metatarsalgia was secondary to compensatory gait changes.  With regard to the Veteran's bilateral knee claims, in rendering negative opinions regarding direct service connection the April 2017 and May 2017 examiners noted various facts but did not explain the significance of those facts.  Additionally, in addressing secondary service connection neither examiner addressed the September 2013 VA treatment record indicating that the Veteran's left knee was worse than his right because he put more weight on it as        a result of his right leg problems.  In light of the above, addendum opinions are required.  

There are also outstanding VA treatment records.  VA treatment records from June 15, 2017 and May 24, 2017 noted that the Veteran had a follow up appointment scheduled on August 10, 2017 and September 16, 2017.  VA treatment records 
subsequent to July 16, 2017 have not been associated with the claims file. Additionally, 
the February 2017 remand directed that a VistA imaging record from Utopia Home Care, which was referenced in a January 22, 2014 VA treatment record, be obtained and associated with the claims file.  While the record was referenced in the evidence section of the July 2017 supplemental statement of the case, it has not been associated with the claims file.  Finally, VA treatment records from June 15, 2016, July 5, 2016, and July 29, 2016 indicate that non-VA care emergency room records and a non-VA radiology record had been scanned into VistA Imaging.  The referenced records have not been associated with the claims file.  Accordingly, on remand the aforementioned VistA Imaging records, as well as any updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from July 16, 2017 to present, as well as the documents referenced in the January 22, 2014, June 15, 2016, July 5, 2016, and July 29, 2016 VA treatment records, and associate them with the claims file.  If no records are available, the Veteran should be notified of such.

2.  Send the claims file to a VA physician for review     and to obtain opinions concerning the Veteran's claim     for service connection for a bilateral knee condition. If a new examination is deemed necessary, the appropriate examination should be scheduled.  Following review          of the claims file, the physician should opine on the following:

a.  Whether it is at least as likely as not (a 50 percent         or greater probability) that any knee condition present during the pendency of the appeal arose during service or is otherwise related to his active service, to include the Veteran's reports regarding strenuous physical activities and an incident where he was knocked down when part     of a building collapsed after a blast in Iraq and when he woke up he had pain in his back, knees and feet.  The examiner should accept that such incident occurred.  Please explain why or why not, to include indicating whether the findings, to include on x-ray, reflect post traumatic findings consistent with this reported injury.

b.  If not related to service, whether it is at least as likely as not (a 50 percent or greater probability) any knee condition present during the pendency of the appeal are caused by the Veteran's service-connected low back strain or right lower extremity radiculopathy.  Please explain why or why not.  In so opining, the examiner should address the September 3, 2013 VA treatment note indicating that the Veteran's left knee is worse than his right because he puts more weight on it because of the problems with his right leg.

c.  If not caused by his service-connected low back     strain or right lower extremity radiculopathy, state whether any knee condition present during the pendency of the appeal is at least as likely as not (a 50 percent or greater probability) worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected low back strain or right     lower extremity radiculopathy. If so, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the knee disability.  Please explain why or why not.

3.  Send the claims file to a VA physician or podiatrist for review and to obtain opinions concerning the Veteran's claim for service connection for a bilateral foot condition. If a new examination is deemed necessary, the appropriate examination should be scheduled.  Following review of the claims file, the examiner should opine on the following.  

a. For any foot condition present during the pendency of the appeal, to include pes cavus, plantar fasciitis, arthritis, pes planus, metatarsalgia, and hallux limitus, state whether it is at least as likely as not (a 50 percent or greater probability) that it arose during service or is otherwise related to his active service, to include his reports regarding strenuous physical activities and an incident where he was knocked down when part of a building collapsed after a blast in Iraq and when he woke up he had pain in his back, knees and feet.  The examiner should accept that such incident occurred.  Please explain why or why not, to include indicating whether the findings, to include on x-ray, reflect post traumatic findings consistent with this reported injury.

b.  If not related to service, state whether it is at least as likely as not (a 50 percent or greater probability) that any foot condition present during the pendency of the appeal is by caused by the Veteran's service-connected low back strain or right lower extremity radiculopathy.  Please explain why or why not.  In so opining, the examiner should address the February 11, 2011 VA podiatry consult note indicating metatarsalgia secondary to hallux limitus and compensatory gait changes from back pain.

c.  If not caused by his service-connected low back    strain or right lower extremity radiculopathy, state whether it is at least as likely as not (a 50 percent or greater probability) that any foot condition present during the pendency of the appeal was worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected low back strain or right lower extremity radiculopathy.  If so, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the foot disability. Please explain why or why not.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



